USCA1 Opinion

	




        November 8, 1995        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1164                              UNITED STATES OF AMERICA,                                 Plaintiff, Appellee,                                          v.                                   ANDRES GONZALEZ,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                            FOR THE DISTRICT OF MAINE                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Andres Gonzalez on brief pro se.            _______________            Jay  P. McCloskey,  United States  Attorney, and  F. Mark Terison,            _________________                                 _______________        Assistant U.S. Attorney, on brief for appellee.                                 ____________________                                 ____________________                      Per  Curiam.    Andres  Gonzalez was  convicted  of                      ___________            conspiring to  possess cocaine with intent  to distribute and            was ultimately sentenced to serve 210 months in jail.  He now            appeals  from the denial of his motion to vacate his sentence            under 28 U.S.C.   2255.  We affirm.                      Gonzalez claims  that the  district court  erred in            sentencing him predicated  on a finding that his base offense            level  should be  calculated on  15-49 kilograms  of cocaine,            alleging  that  it  found  only  that  he  had  conspired  to            distribute cocaine in excess of 10 kilograms.  He also claims            that  his attorney rendered ineffective assistance of counsel            by  failing  to object  to this  error  at sentencing  and on            appeal.   The  sentencing transcript  shows clearly  that the            court found that use of the 15-49 kilogram base offense level            was proper  because Gonzalez  had conspired to  distribute in            excess  of  15 kilograms  of  cocaine, and  we  affirmed that            finding on appeal.  See United States  v. Moreno, 947 F.2d 7,                                ___ _____________     ______            8-9 (1st  Cir. 1991).   The sentencing transcript  passage to            which  Gonzalez refers  is either  a mistranscription  of the            court's comments or an inadvertent misstatement by the court.            Because Gonzalez's claim of error  by the court is meritless,            so, too, is  the claim of  ineffective assistance of  counsel            based on it.                      Gonzalez  also   argues  that  the   court  had  no            jurisdiction to sentence  him on amounts of cocaine he agreed                                         -2-            to provide  in negotiations with government  agents since his            co-conspirator had not participated in those negotiations and            had not agreed  to provide  such amounts.   He avers  further            that  his attorney rendered ineffective assistance of counsel            by  not arguing such lack of jurisdiction at sentencing or on            direct appeal.   Because these  claims were not  presented to            the district court, they are not before us and we decline  to            consider them.  See United States v.  Ocasio-Rivera, 991 F.2d                            ___ _____________     _____________            1, 3 (1st Cir. 1993).                       Affirmed.                      _________                                                      -3-